DETAILED ACTION
This action is in response to the initial claims filed 1/19/2021.  Claims 1-20 are pending.  Independent claims 1, 11 and 20, and corresponding dependent claims are directed towards an apparatus, method and non-transitory processor-readable storage medium for system functionality activation using a distributed ledger.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because:	Fig. 15 item 1503 “License Previsioned” should read “License Provisioned”.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:	pg. 5 l. 11 the first recitation of the acronym IT is not expanded;	pg. 7 l. 4 “(exe.)” should be “(.exe)”;	pg. 9 l. 17 “users” should probably be “nodes”;	pg. 14 l. 16 “distributed ledger 250” should be “distributed ledger 450”; and	pg. 24 l. 18 the first recitation of the acronyms WAN and LAN are not expanded.	Appropriate correction is required.
Claim Objections
Claims 1, 4, 6-8, 11, 16-18 and 20 are objected to because of the following informalities, shown with suggested amendments:	Claim 1 ll. 5-6, Claim 11 l. 4 and Claim 20 ll. 5-6  “and the at least one data object” for proper antecedent basis;	Claim 1 l. 10, Claim 11 l. 8 and Claim 20 l. 10 “the at least one data object” for proper antecedent basis;	Claim 4 l. 1 “the at least one processing device” for proper antecedent basis;	Claim 6 l. 2 and Claim 16 l. 2 “[[the]] a node of the one or more other nodes” for proper antecedent basis;	Claim 6 ll. 2-4 and Claim 16 ll. 2-4 “comprise one or more placeholders, for subsequent insertion by a node of the one or more other nodes associated with the entity manufacturing the system, the one or more placeholders including [[of]] a service tag of the system, a serial number of the system, and a cryptographic value generated from at least the service tag and the serial number” for clarity;	Claim 7 l. 2 and Claim 17 l. 2 “[[the]] a node of the one or more other nodes” for proper antecedent basis;	Claim 7 l. 3 and l. 5 and Claim 17 l. 3 and l. 5 “constititute” should be “constitute”;	Claim 7 ll. 2-4 and Claim 17 ll. 2-4 “comprise one or more placeholders, for subsequent insertion by [[the]] a node of the one or more other nodes associated with the entity manufacturing the system, of a hash value of identities of devices that constitute the system manufactured by the entity” for clarity;	Claim 8 l. 2 and Claim 18 l. 2 “[[the]] a node of the one or more other nodes” for proper antecedent basis;	Claim 8 ll. 2-4 and Claim 18 ll. 2-4 “comprise one or more placeholders, for subsequent insertion by [[the]] a node of the one or more other nodes associated with the entity supplying at least a part of the system, of information for activating the part of the system supplied by the entity” for clarity;	Claim 11 l. 10 “wherein the steps are performed by” should be moved to the top of the claim as “the steps” lacks proper antecedent basis.  Examiner suggests language similar to “A method performed by at least one processing device comprising a processor coupled to a memory executing program code comprising:”.	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, the claimed invention is drawn to an “apparatus” comprising a “at least one processing device comprising a processor coupled to memory”.  The specification explicitly provides an embodiment where a “processing device” comprises “one or more virtual processors” (pg. 22 ll. 19-25).  As such, the “processing device” and the “processor” can be interpreted as software (i.e. virtualized hardware).  Thus, it is not clear whether the claimed elements of the “apparatus” are tangibly-embodied structural features, or software, per se.  As such the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C § 101 (process, machine, manufacture or composition of matter).  Examiner recommends claiming the memory of the processing device as memory cannot be interpreted as software.
Claims 2-10 further fail to recite any positive structural limitations to overcome the 35 U.S.C. §101 issues of claim 1 discussed above, and are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-11, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz et al. (US 2018/0314809 A1), published Nov. 1, 2018.
As to claims 1, 11 and 20, Mintz discloses an apparatus (Mintz Fig. 1 item 108 decentralized server node), method (Mintz [0020] method for managing and controlling entitlements) and non-transitory processor-readable storage medium (Mintz [0151] medium), hereinafter referred to as an apparatus, comprising:	at least one processing device (Mintz Fig. 1 item 108 decentralized server node) comprising a processor coupled to a memory, the at least one processing device, when executing program code (Mintz Fig. 16; [0146]-[0147] processor executing logic stored in memory), is configured to:		generate, at a first node (Mintz Fig. 1 item 108 Decentralized Server Node; [0055] embodiment where decentralized server node includes administrative service; [0052] administrative service creates self-executing token and appends to blockchain) in a distributed ledger network (Mintz [0034] entitlement stack in decentralized server node performs blockchain actions; Fig. 2 item 230 showing Blockchain protocol over network between Decentralized Server Nodes and Participating entities), at least one data object (Mintz [0022] created self-executing tokens included in a blockchain represent entitlements for hardware or software) comprising data associated with a system and one or more unactivated functionalities of the system (Mintz Fig. 1 item 104 licensed component on remote device; [0028] licensed component can software and/or hardware usage rights governed by agreement), and the at least one data object further comprising one or more parameter fields (Mintz [0091]-[0097] & Fig. 5 showing empty fields in data elements of self-executing token in blockchain blocks “Users: [ ], Products:[ ] in 504A, LicenseFactories:[ ] in 504B, Licenses: [ ] in 504C) configured for one or more other nodes in the distributed ledger network (Mintz [0052] vendor service appends additional block to blockchain that records transfer of ownership for self-executing token to remote device; [0059] vendor, a participating entity, supported by its own decentralized server node) to subsequently insert data therein (Mintz [0091]-[0097] & Fig. 5 showing empty fields having data inserted in subsequent blocks Products:[ASCLXVNEYB] in 504B, LicenseFactories:[BD3V8KM2VY] in 504C, and Licenses: [HK3F2C203Y] in 504D; [0077] placeholders within license factory smart contract for receiving parameters for generation of license smart contract; [0093] subsequent blocks can include an updated copy instead of having to traverse blockchain to retrieve information);		obtain the at least one data object after data is inserted in the one or more parameter fields by the one or more other nodes (Mintz [0091]-[0097] & Fig. 5 showing block 504D with populated license; [0052] vendor service appends additional block to blockchain that records transfer of ownership for self-executing token to remote device; [0059] vendor supported by its own decentralized server node; [0035] standard blockchain synchronization among nodes); and		send the at least one data object to an additional node in the distributed ledger network for use in activating the one or more unactivated functionalities of the system (Mintz [0059] remote device, a participating entity, supported by its own decentralized server node; [0035] standard blockchain synchronization among nodes; [0052] entitlement management stack (on remote device’s server) and/or permission service (local to remote device) control access to the licensed component).
As to claims 5 and 15, Mintz discloses the invention as claimed as described in claims 1 and 11, respectively, including wherein the first node is associated with an entity providing the system, the additional node is associated with an entity receiving the system (Mintz [0059] remote device, a participating entity, supported by its own decentralized server node), and the one or more other nodes are associated with at least one of an entity manufacturing the system and an entity supplying at least a part of the system (Mintz [0075] company that creates product that is being licensed (e.g. Microsoft and Word) has company smart contract as part of self-executing token that is responsible for administration of information, products and licenses provided by the company; [0059] participating entity is any entity that interacts with information stored in blockchain, each entity can be supported by a decentralized server node (i.e. company has decentralized server node for license management/creation)).
As to claims 8 and 18, the invention as claimed as described in claims 5 and 15, respectively, including wherein the one or more parameters fields in the at least one data object comprise one or more placeholders for subsequent insertion by the node associated with the entity supplying at least a part of the system (Mintz [0091]-[0097] & Fig. 5 showing block 504C with empty Licenses: [ ], then block 504D with populated licenses; [0077] placeholders within license factory smart contract for receiving parameters for generation of license smart contract; [0052] vendor service appends additional block to blockchain that records transfer of ownership for self-executing token to remote device; [0059] vendor supported by its own decentralized server node; [0035] standard blockchain synchronization among nodes), of information for activating the part of the system supplied by the entity (Mintz [0059] remote device, a participating entity, supported by its own decentralized server node; [0035] standard blockchain synchronization among nodes; [0052] entitlement management stack (on remote device’s server) and/or permission service (local to remote device) control access to the licensed component).
As to claim 9, Mintz discloses the invention as claimed as described in claim 1, including wherein the distributed ledger network comprises a blockchain network wherein the first node, the one or more other nodes, and the additional node are respective compute nodes of the blockchain network (Mintz Fig. 2 showing network of blockchain protocol devices with multiple server nodes).
As to claim 10, the invention as claimed as described in claim 9, including wherein the at least one data object comprises one or more data blocks and wherein the one or more data blocks are in a standardized data format to enable uniform enforcement of the activated one or more system functionalities (Mintz Fig. 5 showing blockchain blocks with transactions having self-executing tokens).
As to claim 19, Mintz discloses the invention as claimed as described in claim 11, including wherein the distributed ledger network comprises a blockchain network wherein the first node, the one or more other nodes, and the additional node are respective compute nodes of the blockchain network (Mintz Fig. 2 showing network of blockchain protocol devices with multiple server nodes), and further wherein the at least one data object comprises one or more data blocks in a standardized data format to enable uniform enforcement of the activated one or more system functionalities (Mintz Fig. 5 showing blockchain blocks with transactions having self-executing tokens).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 2018/0314809 A1), published Nov. 1, 2018, in view of O'Connor et al. (US 2011/0178888 A1), published Jul. 21, 2011.
As to claims 2 and 12, Mintz substantially discloses the invention as claimed as described in claims 1 and 11, respectively, including wherein the at least one data object obtained after data is inserted in the one or more parameter fields by the one or more other nodes comprises a value generated from information about the system (Mintz [0076] product data fields may contain identifying information related to the product) and inserted by one of the one or more other nodes (see above rejection of claims 1 and 11).	Mintz fails to explicitly disclose a private value generated from information about the system.	O’Connor is related to a method for entitling digital assets.	With this in mind, O’Connor discloses a private value generated from information about the system (O’Connor [0009]-[0010] unique system identifier associated with digital assets entitlement data; [0031] encrypting data prior to delivery to a system with the primary system identifier (e.g. service tag number, serial number, etc.), then used by system to decrypt).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the unique identifier of O’Connor with the blockchain licensing of Mintz, such that the license entitlement portion is encrypted using an identifier only available to the possessor of the system, as it would advantageously remove cumbersome manual processes involved in the use of user IDs and passwords that may create delays in access to the digital assets (O’Connor [0007]).	
As to claims 3 and 13, Mintz and O’Connor disclose the invention as claimed as described in claims 2 and 12, respectively, including wherein the information about the system used to generate the private value comprises one or more unique identifiers associated with the system (O’Connor [0010] unique system identifier comprises a plurality of unique system component identifiers).
As to claims 4 and 14, Mintz and O’Connor disclose the invention as claimed as described in claims 2 and 12, respectively, including wherein the at least one processing device, when executing program code, is further configured to encrypt the at least one data object (Mintz [0070] proprietary data payload decrypted with cryptographic process separate from performed blockchain PKI cryptography) using the private value prior to sending the at least one data object to the additional node in the distributed ledger network (O’Connor [0009]-[0010] unique system identifier associated with digital assets entitlement data; [0031] encrypting data prior to delivery to a system with the primary system identifier (e.g. service tag number, serial number, etc.), then used by system to decrypt).
As to claims 6 and 16, Mintz substantially discloses the invention as claimed as described in claims 5 and 15, respectively, including wherein the one or more parameter fields in the at least one data object comprise one or more placeholders, for subsequent insertion by a node of the one or more other nodes associated with the entity manufacturing the system (Mintz [0077] placeholders within license factory smart contract for receiving parameters for generation of license smart contract; [0075] company that creates product that is being licensed (e.g. Microsoft and Word) has company smart contract as part of self-executing token that is responsible for administration of information, products and licenses provided by the company; [0059] participating entity is any entity that interacts with information stored in blockchain, each entity can be supported by a decentralized server node (i.e. company has decentralized server node for license management/creation)).	Mintz fails to explicitly disclose the one or more placeholders including a service tag of the system, a serial number of the system, and a cryptographic value generated from at least the service tag and the serial number.	O’Connor discloses one or more of a service tag of the system (O’Connor [0031] primary system identifier (e.g. service tag number, serial number, etc.)), a serial number of the system (O’Connor [0031] primary system identifier (e.g. service tag number, serial number, etc.)), and a cryptographic value generated from at least the service tag and the serial number private value generated from information about the system (not required).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the unique identifiers of O’Connor with the blockchain licensing of Mintz, such that the license entitlement portion is associated with an unique identifier only available to the possessor of the system, as it would advantageously remove cumbersome manual processes involved in the use of user IDs and passwords that may create delays in access to the digital assets (O’Connor [0007]).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz et al. (US 2018/0314809 A1), published Nov. 1, 2018, in view of Morris (US 2017/0237568 A1), published Aug. 17, 2017.
As to claims 7 and 17, Mintz substantially discloses the invention as claimed as described in claims 5 and 15, respectively, including wherein the one or more parameter fields in the at least one data object comprise one or more placeholders for subsequent insertion by a node of the one or more other nodes associated with the entity manufacturing the system (Mintz [0077] placeholders within license factory smart contract for receiving parameters for generation of license smart contract; [0075] company that creates product that is being licensed (e.g. Microsoft and Word) has company smart contract as part of self-executing token that is responsible for administration of information, products and licenses provided by the company; [0059] participating entity is any entity that interacts with information stored in blockchain, each entity can be supported by a decentralized server node (i.e. company has decentralized server node for license management/creation)).	Mintz fails to explicitly disclose a hash value of identities of devices that constitute the system manufactured by the entity, wherein the hash value of the identities of devices that constitute the system are usable to verify originality of the devices in the system when received.	Morris describes protecting the identification information of computing devices.	With this in mind, Morris discloses a hash value of identities of devices that constitute the system manufactured by the entity, wherein the hash value of the identities of devices that constitute the system are usable to verify originality of the devices in the system when received (Fig. 1 items 100-130; [0017] unique hardware identifier generated from multiple values and hashed).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the hardware identification of Morris with the blockchain licensing of Mintz, such that the licensing information is bound to the unique hardware identifier, as it would advantageously allow for identification of associated hardware for licensing, without exposing identifying information (Morris [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilpatrick (US 2018/0240165 A1) is related to blockchain-based software instance usage determination.
Wright, Sr. (US 2021/0073211 A1) is related to management of entitlements using a blockchain.
Kilpatrick (US 2018/0203992 A1) is related to deferred subscription activation using blockchain.
Kore et al. (US 2021/0357891 A1) is related to creating and activating a license using smart contracts.
Jacobson et al. (US 2019/0266563 A1) is related to supply chain recalls using a blockchain.
Biernat et al. (US 2019/0340269 A1) is related to blockchain-enabled industrial devices.
Rao (US 2019/0384842 A1) is related to a permission-less party based decentralized workflow blockchain.
Dementev et al. (US 2018/0183687 A1) is related to managing services and licenses using a blockchain network.  Includes service/license operator node.
Mintz et al. (US 2018/0314809 A1) is related to an entitlement management system using smart contracts.
Johnson (US 2011/0178932 A1) is related to artistic work download transactions.
Lo et al. (US 2011/0191765 A1) is related to self-provisioning of virtual images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492